Title: VII. Tobias Lear to the Secretary of State, 4 March 1791
From: Lear, Tobias
To: Jefferson, Thomas



United States, 4th. March 1791

By the President’s command T. Lear has the honor to inform the Secretary of State, that the opinion given by the Secretary in the case of Mr. Anderson agrees fully with that which the President has formed upon a complete view of the circumstances.—And it is the President’s wish that Mr. Anderson’s Commission should issue accordingly.

Tobias LearSecretary to the Presidentof the United States

